Citation Nr: 0208618	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  96-40 169	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated at 50 percent.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from June 1992 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Board remanded this matter to the 
RO in September 1998 for additional development.  The RO 
complied with the instructions of remand and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The symptomatology associated with the veteran's PTSD is 
productive of no more than considerable social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (1996 & 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The Board finds that the rating 
decisions, statement of the case, supplemental statements of 
the case, and related letters have fully informed the veteran 
of the applicable laws and regulations which set forth the 
criteria for entitlement to the benefit sought. 

In addition, the RO obtained VA treatment records and 
afforded the veteran several VA examinations.  The veteran 
also presented argument in support of his claim at a personal 
hearing before the RO.  Finally, the Board remanded this 
matter for additional development.  Accordingly, the Board 
concludes that the record as it stands is complete and 
adequate for appellate review and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).

The record shows that the RO initially granted service 
connection for PTSD in a March 1994 rating decision and 
assigned a 30 percent disability evaluation effective from 
September 1993.  In May 1996, the RO confirmed and continued 
this rating based on the findings of a VA examination.  The 
veteran appealed this decision.  During the course of this 
appeal, the RO increased the veteran's disability rating to 
50 percent effective from May 1996.

The record contains very few VA treatment records related to 
the veteran's PTSD.  The veteran has reported to VA examiners 
that he does not receive ongoing psychiatric care.  The 
veteran presented well and appropriately for PTSD counseling 
in January 1996.  He reported PTSD symptoms including 
nightmares, anger, and depression.  In April 1996, the 
veteran complained of continued sleep impairment and 
nightmares, but was found to be stable.  In October 1998, the 
veteran complained of nightmares, anger, depression, and 
anxiety.  

The veteran appeared at a personal hearing before the RO in 
September 1996.  He testified that his worst PTSD symptom was 
sleep disturbance.  He also had problems with hypervigilance 
and a short temper.  He had difficulty with relationships and 
with employment due to his anger.  He did not like to be with 
groups of people or to be alone.  He was currently a full-
time student.

The veteran underwent five VA psychiatric examinations in 
relation to the present appeal.  At the May 1996 VA 
examination, the veteran complained of insomnia, nightmares, 
lack of energy, irritation, and problems with concentration 
and memory.  The veteran reported that he had three jobs 
since his discharge from service, and that he was currently 
in college.  He lived in a dormitory, had a girlfriend and 
group of friends, and participated in social activities.

Upon examination, the veteran exhibited no abnormality of 
hygiene, coordination, speech, orientation, memory, 
reasoning, judgment, or intellectual functioning.  The 
veteran's affect was flat and restrained, and became anxious 
when he spoke of his trauma.  The veteran's mood appeared 
anxious and his thought content was preoccupied with trauma 
and flashbacks.  The examiner commented that the veteran's 
relationships with others appeared good and that his self-
esteem was intact.  The examiner believed that the current 
PTSD symptoms were moderately disabling and assigned a global 
assessment of functioning (GAF) score of 56.

At the September 1997 VA examination, the veteran reported 
continued problems with insomnia, nightmares, lack of energy, 
irritation, concentration, memory, and hypervigilance.  He no 
longer went to crowded places such as shopping malls and 
fairs.  He had been married four months and often became 
angry with his wife.  The veteran was currently working at an 
automotive warehouse and had been there two months.  He was 
also currently in college but was on probation for a low 
grade point average.  He socialized with a friend and 
attended church weekly.  

Upon examination, the veteran's affect was sad, nervous, and 
tearful, and his mood appeared anxious and depressed.  He 
denied any psychosis or suicidal or homicidal ideations.  The 
examiner found that his relationships with others were fair 
and that self-esteem was low.  The veteran's judgment was 
affected by anger and irritability.  The remainder of the 
examiner's findings were substantially the same as the 
previous examination.  The examiner opined that the current 
intensity of symptoms was moderate to severe, with impairment 
of social relationships, marital functioning, occupational 
achievement, judgment, mood, and activity level.  The veteran 
was assigned a GAF score of 54.

At the November 1998 VA examination, the veteran continued to 
report the occurrence of nightmares, social avoidance, 
depression, anxiety, and hypervigilance.  He reported that 
anger continued to cause problems at work and at home.  The 
veteran had just started a new job, and he was working full 
time and attending college at night.  He was performing well 
at school.  He continued to socialize with one close friend 
and to attend church weekly.  Upon examination, the veteran 
appeared depressed and despondent, and his affect was 
blunted.  The remainder of the mental status findings were 
normal.  The veteran was assigned a GAF score of 50.  The 
examiner stated that, although the veteran continued to work 
and to attend school, he had much difficulty establishing and 
maintaining work and social relationships.  

At the July 2000 VA examination, the veteran reported that he 
had held 25 to 30 jobs and had attempted college twice.  He 
was presently employed at a hotel and had little contact with 
people.  He continued to have nightmares and sleep 
disturbance nightly.  The veteran exhibited a limited range 
of affect, with preponderance of negative affect, and a 
restricted affect and dysphoric mood.  The remainder of the 
mental status examination findings were substantially the 
same as previous examinations.  The examiner diagnosed the 
veteran with chronic and severe PTSD, with significant 
depressive and dissociative features.  The veteran was 
assigned a GAF score of 45, and the examiner noted the 
presence of limited employability, limited social interests, 
and marital discord secondary to PTSD.  

In February 2001, the same examiner saw the veteran for 
additional follow-up.  The mental status examination made 
essentially the same findings as prior examinations.  The 
veteran exhibited a limited range of affect and depressed 
mood.  Insight into emotional functioning was marginal.  
During testing, the veteran was able to sustain attention for 
periods of time and was not distracted.  General intellectual 
functioning was in the high average range and language 
processing was intact.  Some impairment in memory function 
was observed.  

The veteran was diagnosed with PTSD, chronic and severe, with 
major depression.  The examiner stated that the PTSD and 
depression diagnoses could not be meaningfully separated.  
The examiner believed that the veteran had limited 
employability relative to most other people due to his PTSD.  
The examiner explained that he had assigned a low GAF score 
of 45 because the veteran appeared to function better than 
his actual level of disability.  The veteran was reluctant to 
acknowledge how poorly he was functioning and forced himself 
to work.

The veteran's PTSD has been assigned a 50 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  During the course of this appeal, the criteria for 
rating psychiatric disorders were revised effective November 
7, 1996.  When a law or regulation changes while a case is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Thus, 
any increase in disability based on the revised criteria 
cannot become effective prior to November 7, 1996.

Under the former criteria, in effect prior to November 7, 
1996, a 50 percent evaluation was warranted where the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted where ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to maintain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic 
symptomatology bordering on gross repudiation of reality; or 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (1996).

The revised regulations provide that a 50 percent evaluation 
is warranted when symptomatology causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

Based upon the above record, the Board finds that the 
evidence does not support an evaluation in excess of 50 
percent, under either the former or the revised criteria, at 
any time since the date of the veteran's claim.  According to 
the several VA examinations, the Board finds that the 
veteran's recurrent symptoms are reported as insomnia, 
nightmares, anger, depression, and hypervigilance.  Although 
the veteran has some difficulty with personal and 
occupational relationships due to his anger, the evidence 
shows that the veteran is married and employed, and maintains 
some social contact and performs activities of daily living.  
In addition, all mental status examinations have been 
essentially normal other than some findings of depression and 
memory impairment.  

As such, the veteran clearly does not exhibit the symptoms 
necessary for a 70 percent evaluation under the revised 
criteria.  There is no evidence of suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  While the veteran does have difficulty in 
establishing and maintaining effective work and social 
relationships, this impairment is provided for under the 
criteria for a 50 percent evaluation.

Likewise, the veteran's PTSD symptomatology does not meet the 
criteria for a 70 percent evaluation under the former 
criteria because it has not resulted in severe occupational 
and social impairment.  In making this finding, the Board 
acknowledges the GAF score assigned by the most recent VA 
examiner.  This examiner apparently believes that the veteran 
is more seriously impaired than is apparent by his level of 
functioning.  However, the Board emphasizes that the rating 
schedule provides for compensation based upon the functional 
impairment caused by a service-connected disability.  In the 
present case, the Board cannot accord much significance to 
the assigned GAF score because the evidence of record does 
not establish that the veteran has severe occupational or 
social impairment.  

Finally, the Board notes that the veteran does not receive 
ongoing psychiatric care for his PTSD.  Therefore, the record 
contains no recent treatment evidence that would provide 
further clarification of the veteran's level of disability.  
Accordingly, the preponderance of the evidence is against the 
assignment of the next higher evaluation and the benefit 
sought on appeal is denied.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

